DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 8-11, 22-23, 25-28, 30-52, and 57-63 have been cancelled.
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
The rejection of claims 2-3, 13, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Fromond et al. (WO 2013/160359, of record) is withdrawn in view of the claim amendments.  Fromond et al. does not disclose the sequences in claim 2.

Election/Restrictions
Claims 14-21, 29, and 53-56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.
Claims 2-4, 7, 12-13, and 24 correspond to the elected invention and antibody species.  Claim 4 recites the light chain CDRs of antibody 6B3.  Claim 7 recites the heavy chain CDRs of antibody 6B3.  Claims 10 recites the heavy chain CDRs for ch6B3.  Claim 11 recites the heavy chain CDRs of antibody hu6B3.  Claim 12 recites the heavy and light chain pairs for the 6B3, hu6B3, and ch6B3 antibodies.
	As set forth in the prior Office action, the 6B3, hu6B3 (humanized 6B3), and ch6B3 (chimeric 6B3) antibodies are considered to correspond to the same invention.  The CDRs in 
	Table 1 (VL sequences) lists SEQ ID NO: 4 as an IgG2aκ sequence for antibody 6B3, SEQ ID NO: 8 as an IgG1κ sequence for antibody ch6B3, and SEQ ID NO: 9 as an IgG1κ sequence for hu6B3.  Table 2 (VH sequences) lists SEQ ID NO: 10 as an IgG2aκ sequence for antibody 6B3, SEQ ID NO: 14 as an IgG1κ sequence for antibody ch6B3, and SEQ ID NO: 15 as an IgG1κ sequence for hu6B3.  
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 in the 11/2/2021 claim listing has the wrong claim identifier.  This claim is not withdrawn. It corresponds to the elected invention and is under examination  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0002] of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4, 13, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to recite an isolated antibody or fragment thereof that specifically interacts and shows measurable affinity to a polypeptide comprising the active portion of PDGF-C (SEQ ID NO: 2) or a polypeptide having at least 90% sequence identity thereto.  In addition the light chain and heavy chain CDRs recited can be sequences having at least 90% (see CDR1L, CDR2L, CDR3L, CDR1H, CDR3H) or having at least 75% (see CDR2H) sequence identity to the recited sequences.
Claim 4 depends upon claim 2.  Claim 4 includes the same variability in the heavy chain CDRs as claim 2.
Thus, there is variability in the polypeptide that the claimed antibody or fragment thereof must specifically interact and show measurable affinity for and there is variability in the CDRs of the antibody or fragment thereof that are responsible for the antigen binding.
Applicant pointed to basis in the substitute application filed on 7 July 7 2020 at page 7, 1ines 27-28; page 8, lines. 20-22; and page 15, 1ines 20-24; and page 19, lines 6-14; and Tables 3-4.  This is not agreed with.  The sections pointed to by applicant do not provide basis for the combination of “at least 90% sequence identity” and “at least 75% sequence identity” limitations 
In addition, the genus of antibodies embraced by the claims as amended are not adequately described.
Based on the length of the recited sequences and the sequence identity recited in the claims:
SEQ ID NO: 2 can have at most eleven amino acid substitutions, insertions, or deletions.
SEQ ID NOS: 16, 34, and 36 can each have at most 1 amino acid substitution, insertion, or deletion.
SEQ ID NOS: 17 and 18 can have no changes as one change would result in less than 90% sequence identity.
SEQ ID NO: 35 can have at most  4 amino acid substitutions, insertions, or deletions.
	While antibodies 6B3, ch6B3, and hu6B3 have been shown to bind to SEQ ID NO: 2 and more particularly to SEQ ID NO: 3 (which is found within SEQ ID NO:2), they have not been shown to bind to other polypeptide sequences embraced by the 90% limitation.  At least for example, SEQ ID NO: 3 is nineteen amino acids.  If this sequence is substantially changed as permitted by the 90% sequence identity limitation (for example, deleting eleven amino acids), there is no evidence or reason to believe that this polypeptide will be bound by any antibody within the scope of the claims, particularly when amino acid changes to the CDRs of antibodies known to bind SEQ ID NO: 3 (unchanged) are factored in.  While the CDRs for antibodies 6B3, ch6B3, and hu6B3 are adequately described (see claims 7 and 12) and encompassed by claims 2-
	The antibodies of claims 2-4 are not adequately described.  The specification exemplifies the three highly structurally related 6B3, hu6B3, and ch6B3 antibodies while the structural variability of the claimed genus is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 lacks antecedent basis in claim 2 for the phrase “antigen binding portion thereof.”  The fragment of claim 2 must “specifically interact and show measurable affinity to a polypeptide comprising...”  These are not synonymous concepts.  

s 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7,  CDR1L, CDR2L, and CDR3L of antibody 6B3 are SEQ ID NOS: 16, 17, 18, respectively.  These light chain CDRs are identical to those in antibodies ch6B3 (SEQ ID NOS: 28, 29, and 30) and hu6B3 (SEQ ID NOS: 31, 32, and 33).  See Table 3.  As such, claim 7, part (a), corresponds to antibody 6B3. Claim 7, part (b), corresponds to antibody ch6B3. Claim 7, part (c), corresponds to antibody hu6B3.
Claim 12, part (i), corresponds to antibody 6B3. Claim 12, part (ii), corresponds to antibody ch6B3. Claim 12, part (iii), corresponds to antibody hu6B3.  See Tables 1 and 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa